{¶ 32} Reluctantly, I concur with the majority in this matter. The majority addresses itself to the issue of whether the magistrate abused her discretion by not extending the half-hour lunch recess to one hour so that appellant could retrieve documents, even though it rules that failure to provide a transcript of the proceedings prevents our review of this very issue. Were this issue preserved, I would hold such denial to be an abuse of discretion, especially since the missing documents appear to go to the very heart of the matter before the court. I write separately only to clarify that while the issues raised by appellant are compelling, the face of the magistrate's report is insufficient to preserve them, and there is no transcript in support. Appellant cites only to objections that were filed to the magistrate's report in support of his position and, of course, objections to a magistrate's report are not evidence.